Citation Nr: 1615761	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-07 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disability manifested by hypoglycemia.

2.  Entitlement to service connection for chronic allergic rhinitis, claimed as sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to April 1989, from February 1991 to July 1991, from September 1994 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran requested a hearing before the RO in January 2010, but cancelled this hearing request in June 2010.

In October 2013 the Board remanded these claims for further development. 

The record shows that the Veteran filed a claim for entitlement to service connection for sinusitis.  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  In light of this, the Board had recharacterized the issue on appeal as entitlement to service connection for chronic allergic rhinitis.


FINDINGS OF FACT

1.  Hypoglycemia is a laboratory finding and is not a disability for VA compensation purposes.

2.  A chronic disability caused by hypoglycemia has not been diagnosed during the course of the Veteran's appeal.

3.  The Veteran's chronic allergic rhinitis is related to his active duty as the Veteran suffered from allergic rhinitis during active duty and it has continued to the present.
CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for hypoglycemia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for the establishment of service connection for chronic allergic rhinitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the duty to notify was initially satisfied by predecisional letters provided in July 2007 and July 2008.

The Board also notes that actions requested in the prior remand have been undertaken.  Pursuant to the October 2013 remand, the RO has obtained and associated with the claims file all necessary medical records.  Additionally, VA examinations and opinions have been obtained.  These records and opinions having been obtained, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection Generally

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is necessary to meet the requirement that the evidence be "competent."  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Hypoglycemia

The Veteran seeks service connection for a disability manifested by hypoglycemia.  However, after a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that there is no current disability manifested by hypoglycemia.  The Board finds that hypoglycemia and glucose intolerance are not themselves disabilities, but are clinical findings.  However, the Board acknowledges that hypoglycemia and glucose intolerance may in some cases be a manifestation of disability causing impairment of function.  

The Veteran's VA medical records show that he first presented with a possible hypoglycemic episode in October 2007, during which period he was in service but being treated at the local VA medical center.  At that time, he presented with being lightheaded, sweating, and feeling bad when he had not eaten.  He stated that he thought his blood sugars were dropping and that he always felt better after he ate.  He had no history of diabetes mellitus and was generally healthy.  His primary health provider opined that the Veteran was probably hypoglycemic.  

However, in January 2008, the Veteran was again evaluated for hypoglycemia at the VA medical center.  He described having had symptoms for years, but having begun noticing it more.  He was trying to eat regularly, but would get symptoms if he missed a meal.  He did state there was a family history of diabetes.  After performing a three hour gamma-glytamyl transpeptidase (GGT) test, the physician opined that the Veteran was actually suffering from glucose intolerance and spoke with the Veteran about his diet.  No other treatment for glucose intolerance was suggested.

In November 2008, the Veteran underwent a general VA examination.  The examiner noted his hypoglycemia, listing the date of onset as 2007 and noting his January 2008 GGT test results.  The Veteran described the course of his hypoglycemia as intermittent with remissions.  His current treatment was limiting exercise, and he described his response to the treatment as good.  

In February 2010, the Veteran was referred for a VA nutrition consult due to his hypoglycemia.  The Veteran was instructed on ways to prevent hypoglycemia including avoiding simple sugar, sweet beverages, sweets, desserts, and to eat 4-6 small high fiber meals with a lean protein source at each meal.

The Veteran underwent a VA examination for endocrine diseases in November 2013.  During the examination, the Veteran stated that he was having an "episode" 2-3 times a month.  He would keep food around, but would not always have the opportunity to eat when he needed to do so because of his 12 hour work shift.  He would keep peanut butter and candy available, but he said that the candy did not make him feel better and the peanut butter took a while to "kick in."  He stated that until the food took effect he was less alert and felt tired.  He described being scared as he had had episodes while driving before and he was concerned he could get into trouble because he looked drunk or could cause an accident.  

The VA examiner noted that the Veteran did not require continuous medication to control his condition nor had he had surgery or any other type of treatment.  The Veteran did not demonstrate any endocrine conditions except reactive hypoglycemia.  After the in-person examination and a review of the Veteran's claims file, the VA examiner stated that the Veteran did not have nor did he ever have an endocrine condition.  Additionally, he opined that it was less likely as not that there was a disease associated with the findings of hypoglycemia or glucose intolerance.  He stated that the Veteran's "blood sugars remain more consistent with glucose intolerance than with diabetes.  His hypoglycemic episodes appear to be related to his glucose intolerance."  

The weight of the evidence does not establish a current disability manifested by hypoglycemia.  Elevated blood sugar levels (hypoglycemia) represent a laboratory finding, and therefore are not considered to be an actual disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule).  While the records do demonstrate a laboratory finding of hypoglycemia, nowhere in the claims file is there evidence of a diagnosis of a disability manifested by hypoglycemia or a description of any resulting functional impairment.  Although the Veteran has stated that he does worry about having an "episode" while driving, there is no evidence that his condition prevents him from functioning in his daily life as it does not prevent him from working or even driving as his condition can be managed with diet.  

The first requirement for any service connection claim is evidence of a current disability.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer, supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

As hypoglycemia represents a laboratory finding, and there is no medical evidence that the Veteran has a current disability manifested by hypoglycemia, the competent evidence does not establish the presence of a current disability.  Accordingly, the claim for service connection for hypoglycemia is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, there is no reasonable doubt to be resolved, and that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1, Vet. App. 49, 53-56 (1990).


IV.  Allergic Rhinitis 

The Veteran seeks service connection for chronic allergic rhinitis, claimed as sinusitis.  The Board finds that the weight of the evidence is in favor of granting the Veteran's chronic allergic rhinitis claim.

The Veteran's service treatment records show that, while the Veteran was never formally diagnosed with allergic rhinitis during service, he was treated for the symptoms of such a condition.  In December 1997, the Veteran complained of a cough chronic to sinus drainage.  The earliest report of use of a nasal spray was in November 1998.  Other notations of the Veteran's nasal spray use can be found throughout his VA medical records spanning from September 2004 to May 2007.  During a 2002 Optometric examination, the Veteran endorsed suffering from a "stuffy nose" due to allergies or hay fever and sinus problems.  In November 2005, he was diagnosed with sinusitis.  Then in December 2005, he was treated for sinus congestion.  In June 2007, the Veteran reported on his medical history form a chronic cough which he attributed to sinus drainage.  Then again, in March 2008, he was treated for sinus congestion.  On his medical history form in May 2008, the Veteran endorsed experiencing sinusitis and a chronic cough, again describing a cough due to sinus drainage.  

In August 2007, the Veteran underwent a general VA examination.  During this examination, the Veteran reported being diagnosed with sinusitis.  He stated the condition had existed for many years, occurring 2-3 times per year with each episode lasting for 1-2 weeks accompanied by headaches.  He reported that antibiotic treatments lasting 4-6 weeks were needed to resolve the sinusitis.  However, the VA examiner noted no rhinitis or sinusitis upon physical examination.  The VA examiner diagnosed the Veteran with status post sinusitis.  

The Veteran underwent another general VA examination in November 2008.  The examiner noted a history of episodes of sinusitis during the past 12 months, but his physical sinus examination was normal.

The Veteran's VA treatment records reflect the diagnosis and treatment of rhinitis.  The Veteran was prescribed Claritin in May 2009 by a primary care physician (PCP) for rhinitis and post-nasal drainage.  He has continued to be treated for rhinitis as seen throughout his VA treatment records.  For example, in March and December 2011, the Veteran's PCP listed rhinitis under the Veteran's assessed conditions; he was still being treated with Claritin.  In October 2012, the Veteran's PCP noted that the Veteran was receiving weekly allergy shots and taking Zyrtec for allergy symptoms or rhinitis.  The Veteran's PCP also noted a diagnosis of rhinitis treated with Zyrtec in April 2013.

The Veteran underwent his final VA examination in November 2013.  During the examination, the Veteran stated that while on active duty he "couldn't go through the day without 3-4 doses of sinus spray."  Currently, the Veteran reported constantly having problems breathing through his nose.  He was using some prescription nasal spray and taking allergy shots for a little over a year.  He stated he was a lot better, but occasionally experiencing symptoms.  

The VA examiner noted the Veteran's treatment history as described above.  After the in-person examination and reviewing the Veteran's claims file, the VA examiner opined that, while the Veteran was not suffering from chronic sinus infections, he was currently being treated for allergic rhinitis.  Additionally, due to the treatment the Veteran received during service, the VA examiner opined that the Veteran suffered from chronic allergic rhinitis during service.  Ultimately, the VA examiner stated that it was more likely than not that the Veteran had allergic rhinitis "during active duty on a chronic bases and that it has continued until this time."

Upon careful review of the evidence of record, the Board finds that service connection is warranted for the Veteran's allergic rhinitis.  The Board accepts the November 2013 VA medical opinion to the extent that it relates the Veteran's current diagnosis of allergic rhinitis to his treatment for nasal congestion during active service.  The opinion is supported by the clinical evidence of record with a clear rationale.  Additionally, the Veteran has consistently and competently reported sinus/nasal issues during and since service.  As such, the Board concludes that service connection is warranted for allergic rhinitis. 
ORDER

Entitlement to service connection for a disability manifested by hypoglycemia is denied.

Entitlement to service connection for chronic allergic rhinitis is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


